Citation Nr: 0719864	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-36 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2004 rating 
decision, by the Manchester, New Hampshire, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for hepatitis C.  He perfected a timely 
appeal to that decision.  The veteran appeared and offered 
testimony at a hearing before a Hearing Officer at the RO in 
May 2005.  A transcript of that hearing is of record.  
Thereafter, jurisdiction over the veteran's claims folder was 
transferred to the VA Regional Office in Boston, 
Massachusetts.  

On April 6, 2006, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the Boston RO.  A transcript of that hearing is 
also of record.  At that hearing, the veteran submitted 
additional evidence, and waived his right to initial review 
by the RO.  See 38 C.F.R. § 20.1304 (2006).  


FINDING OF FACT

Hepatitis C is of service origin.  


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty by means of letters dated in 
September and October 2003 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  Those letters informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
hepatitis C, and he has been provided all the criteria 
necessary to establish service connection, considering that 
he has been afforded a personal hearing, and considering that 
the veteran is represented by a highly qualified veterans 
service organization, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."  


II.  Factual Background.

The record indicates that the veteran served on active duty 
from June 1965 to June 1967.  His military occupational 
specialty (MOS) was as a Hawk Missile Crewman.  The service 
medical records are silent with respect to any complaints of 
or findings of hepatitis C.  

The veteran's initial claim for service connection (VA Form 
21-4138) was received in May 2003.  Submitted in support of 
the veteran's claim was a letter from the American Red Cross, 
dated in September 1990, informing the veteran that a 
screening test for antibody for hepatitis C virus (HCV) 
showed a positive result in his blood.  It was noted that a 
positive screening test for HCV antibody indicated the 
possibility of past infection with hepatitis C virus.  

Also submitted in support of the claim was a statement from 
Dr. Mark Mallek, dated April 8, 2003, indicating that he had 
been treating the veteran for the last year for hepatitis C.  
He stated that the contraction of the disease was certainly a 
possibility while he was in the military.  Dr. Mallek 
explained that the veteran underwent mass inoculations for 
disease while in the military.  He noted that the veteran's 
current diagnosis was hepatitis C, successfully treated, 
complete outcome to that treatment was pending as chronic 
monitoring was needed.  Dr. Mallek stated that this was a 
lifelong condition which does need continuous monitoring.  

Received in September 2003 was the report of an examination 
from the Southern New Hampshire Medical Center, dated in 
January 2002, indicating that the veteran had had elevated 
liver function tests since 1986; his liver tests normalized 
at that time when he had diminished his alcohol consumption.  
Liver tests were again detected to be abnormal about two 
years ago, and he had a positive hepatitis C virus at that 
time.  It was noted that the veteran had a remote history of 
a very short term usage of IV drugs.  

The veteran was afforded a VA examination in September 2003.  
At that time, the veteran indicated that he contracted the 
hepatitis C during mass inoculations with an air-powered 
inoculation gun.  He stated that a couple of times during 
those inoculations, his arm would bleed and he believed that 
other soldiers had the same problem, and that the hepatitis C 
virus may have been passed along to him through some of those 
open wounds.  The veteran indicated that he regularly donated 
blood after service; and, he was found to be positive for the 
hepatitis C antibody in 1990.  The veteran indicated that he 
has not had any transfusions or organ transplants.  He has 
not been on hemodialysis and he has not had any tattoos.  He 
did not report any history of occupational blood exposure, 
and he denied high-risk sexual activity.  The veteran 
reported one body piercing, which is in the lobe of his left 
ear, which he got in 1970.  He also admitted to two occasions 
of intravenous drug use, one in 1969 and another in 1972; he 
noted that the partner he was with in 1972 has been tested 
for hepatitis C and was found to be negative.  The pertinent 
diagnosis was hepatitis C virus with apparent successful 
eradication using PEG-interferon A and ribavirin therapy.  

At his personal hearing in May 2005, the veteran indicated 
that it was a common practice of the military to use air guns 
for mass inoculations; and, he maintained that about one 
third of the people that would be inoculated at the time had 
some evidence of bleeding.  The veteran indicated that he did 
notice that they occasionally used alcohol swabs and fired a 
dead shot into the ground in between injections in an attempt 
to keep substances from being transferred from one soldier to 
another.  The veteran maintained that he contracted hepatitis 
C as a result of the inoculations.  

Of record is a medical statement from a VA examiner, dated in 
June 2005.  The examiner stated that, following a review of 
the veteran's claims folder, the determination of causation 
of a positive hepatitis C test following this length of time 
in an individual with a history such as that of the veteran 
is merely speculative and not a medically determinable issue.  

Of record is a treatment report from Dartmouth-Hitchcock 
Medical Center, dated June 27, 2005, indicating that the 
veteran was first diagnosed with HCV in 1990 when he donated 
blood; little was subsequently done until after 2000 when the 
HCV was first specifically addressed.  It was noted that the 
veteran appeared to have two risk factors for HCV; the first 
was that he received immunizations via air guns as part of a 
mass immunization in 1960's, and he had two very brief 
episodes of IDU during which he reportedly cleaned the 
injecting equipment.  The assessment was history of chronic 
HCV who appears to be cured.  The source for the HCV was 
unclear.  The examining physician stated that the minimal 
episodes of IDU (especially given attention to sterilizing 
injecting equipment and the low number of partners) was 
possible, though a relatively low risk.  The physician 
further noted that the mass immunizations also are a possible 
source if there was not appropriate attention to technique 
and cleaning the administration device of blood contamination 
in between vaccines.  

At his personal hearing in April 2006, the veteran indicated 
that he had no history of dealing with a bleeding individual 
or blood products.  The veteran noted that his primary job 
was electronic testing and repair.  The veteran indicated 
that the only time he was exposed to other people's blood of 
any significant amount would have been during the air gun 
injections in boot camp.  The veteran indicated that he 
observed that, while administering the injections, if a 
person tensed up or moved, they would have some bleeding.  
The veteran stated that he experienced some bleeding on one 
occasion and noticed that his skin was a bit distorted 
because of the serum that had built up under the skin.  The 
veteran indicated that he recalled an incident when there was 
quite a number of people who developed the hepatitis 
infection in the late 1960's.  The veteran testified that 
another possible risk factor was an ear piercing in March 
1970; however, he noted that they took precautions to 
sterilize the needle with a flame and they used rubbing 
alcohol.  The veteran also reported two instances of 
intravenous drug use.  The veteran indicated that he had 
contacted the people with whom he was involved at the time, 
and they have not contracted hepatitis C.  The veteran 
reported having been married twice, and neither his first nor 
his second wife has been found to have the HCV.  

Submitted at the hearing was a medical statement from Dr. 
Lawrence Ruzumna, dated in February 2006, indicating that the 
veteran suffers from hepatitis C.  Dr. Ruzumna stated that 
possible causes of the veteran's viral infection included one 
or two episodes of intravenous drug use in the late 1960's, 
body piercing, and vaccination using a multidose no-needle 
injector used by the military.  Dr. Ruzumna stated that 
medically and scientifically, he saw no evidence to weigh any 
of the three possibilities more heavily than the others; he 
noted that they were equally probable.  


III.  Legal Analysis.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2006).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

The veteran claims entitlement to service connection for 
hepatitis C. Medically recognized risk factors for hepatitis 
C include: (a) transfusion of blood or blood product before 
1992; (b) organ transplant before 1992; (c) hemodialysis; (d) 
tattoos; (e) body piercing; (f) intravenous drug use (with 
the use of shared instruments); (g) high-risk sexual 
activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood 
products as a healthcare worker, combat medic, or corpsman by 
percutaneous (through the skin) exposure or on mucous 
membrane; and (j) other direct percutaneous exposure to 
blood, such as by acupuncture with non-sterile needles, or 
the sharing of toothbrushes or shaving razors.  See VBA 
Training Letter 211A (01-02), dated April 17, 2001.  

Certain chronic diseases, including cirrhosis of the liver 
may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

Based on the evidentiary record, the Board finds that the 
evidence is in equipoise as to whether the veteran developed 
hepatitis C in service.  While the record indicates that the 
veteran has two potential sources of hepatitis C infection 
post service, the record does confirm that the veteran did 
receive the air gun inoculations in service, which has been 
accepted as a potential source of HCV infection.  In 
addition, the veteran has presented several statements from 
medical professionals who indicate that with his particular 
medical history, it is not possible to parse out with any 
certainty the relative likelihood that any potential source 
of hepatitis C infection was the source of the current 
hepatitis C.  

Given the confirmed potential source of hepatitis C infection 
in service for the veteran in this case, and the medical 
opinions suggesting that it is not possible at this point to 
identify which transmission source is the most likely, the 
Board finds that the evidence supporting the claim is in 
equipoise with that against the claim.  Service connection 
therefore is in order for hepatitis C.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


